 

 

 

Case 1:19-cv-02183-GBD-SDA Document 37 Filed 06/22/20 Page ote
| USDC SDNY
UNITED STATES DISTRICT COURT | BLBCTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK \

 

 

 

 

   

 

 

a x
SHAWN GRAHAM, . || DATE FILED: |
Plaintiff,
. MEMORANDUM DECISION
-against- AND ORDER

TAKE-TWO INTERACTIVE SOFTWARE, INC.,

19 Civ. 2183 (GBD) (SDA
2K SPORTS, INC., and 2K GAMES, INC., 9 Civ. 2183 (GBD) (SDA)

Defendants.

GEORGE B. DANIELS, United States District Judge:

Pro se Plaintiff Shawn Graham brings this action against Defendants Take-Two Interactive
Software, Inc., 2K Sports, Inc., and 2K Games, Inc., asserting claims of trademark infringement,
unfair competition, and unjust enrichment. (Compl., ECF No. 1.) Plaintiff owns two registered
trademarks, “RWTW” and “ROLL WITH THE WINNER’S,”! (id. 9] 14-15; Exs. A, B), and
operates an online blog and social media platforms to market products bearing such marks, (id. 1
11-12). Plaintiff asserts that Defendants infringed upon his rights by creating and selling a video
game that includes the acronym “RWTW” on its cover art, content, and packaging. (Ud. 94 1, 18,
23, 28.) This Court previously granted Defendants’ motion to dismiss Plaintiffs unjust
enrichment claim. (Mem. Decision and Order, ECF No. 31, at 4.) Defendants now move to
dismiss Plaintiff's remaining claims with prejudice for failure to prosecute, pursuant to Federal

Rule of Civil Procedure 41(b). (Defs.’ Notice of Mot. to Dismiss, ECF No. 32.)

 

' Although the complaint alleges that Plaintiff owns the rights in “ROLL WITH THE WINNERS,” his
trademark registration is for “ROLL WITH THE WINNER’S,” the singular possessive. (See Compl. ¥ 15,
Ex. B.)

* The complaint does not specify which video game allegedly infringes Plaintiff's rights, but it includes an
image, (Compl. at 2), which, according to Defendants, is the image of the video game cover for NBA 2k19
Anniversary Edition, (Mem. Decision and Order, ECF No. 31, at | n.2 (citing Defs.” Mem. of Law in Supp.
of Their Mot. to Dismiss, ECF No. 13, at 1, 3 & n.2)).

1

 

 
Case 1:19-cv-02183-GBD-SDA Document 37 Filed 06/22/20 Page 2 of 4

Before this Court is Magistrate Judge Stewart D. Aaron’s February 26, 2020 Report and
Recommendation (the ‘“‘Report”), recommending that Defendants’ motion to dismiss be granted to
the extent that the complaint be dismissed without prejudice. (Report, ECF No. 36, at 1.) No
objections have been filed. Having reviewed the Report for clear error and finding none, this Court
ADOPTS the Report in full.

I. LEGAL STANDARDS
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). “In clear error review, a court
should reverse a finding only if it is ‘left with the definite and firm conviction that a mistake has

399

been committed,’ and not merely if it ‘would have decided the case differently.”” Hernandez v.
City of New York, No. 11 Civ. 6644 (KPF) (DF), 2015 WL 321830, at *2 (S.D.N.Y. Jan. 23, 2015)

(quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)).

B. Rule 41(b) Failure to Prosecute.

Rule 41(b) authorizes a district court to dismiss an action “[i]f the plaintiff fails to prosecute
or to comply with... a court order.” Fed. R. Civ. P. 41(b). “The primary rationale underlying a
dismissal under [Rule] 41(b) is the failure of [a] plaintiff in his duty to process his case diligently.”
Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982) (citations omitted). District
courts must weigh five factors when deciding whether to dismiss an action under Rule 41(b):

(1) the duration of the plaintiffs failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether

the defendants are likely to be prejudiced by further delay in the proceedings, (4) a

balancing of the court’s interest in managing its docket with the plaintiffs interest

2

fi

 

 
Case 1:19-cv-02183-GBD-SDA Document 37 Filed 06/22/20 Page 3 of 4

in receiving a fair chance to be heard, and (5) whether the judge has adequately
considered a sanction less drastic than dismissal.

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (per curiam) (citation omitted).
II. PLAINTIFF’S CLAIMS ARE DISIMSSED WITHOUT PREJUDICE FOR

FAILURE TO PROSECUTE

After a thorough review of all five factors, Magistrate Judge Aaron appropriately found
that dismissal without prejudice is warranted. (See Report at S—8.) With respect to the first factor,
Plaintiff failed to appear for multiple telephonic court conferences in May 2019 and July 2019,
failed to respond to Defendants’ discovery requests over a three-month span, and most recently
failed to respond to Defendants’ letter dated January 2, 2020 regarding Plaintiffs lack of response,
despite being ordered to do so. (Report at 4—5, 6.)

Second, Plaintiff received adequate notice that failure to comply with court orders could
lead to dismissal. Magistrate Judge Aaron repeatedly warned Plaintiff of such an outcome,
including by order on September 4, 2019, when he admonished Plaintiff that “sanctions may be
imposed up to and including my recommendation that [Plaintiff's] case be dismissed.” (Order
dated Sept. 4, 2019, ECF No. 21, at 1.)

Third, Defendants already have been, and will continue to be, prejudiced by Plaintiffs
failure to comply with orders, engage in discovery, or respond to motions in a timely fashion.
Defendants have been unable to prepare for trial due to Plaintiff's inaction. They are “likely to be
prejudiced by further delay,” and as such, this factor weighs in favor of dismissal. (See Report at
6.)

Fourth, Plaintiff has had an opportunity to be heard, but relinquished this right. He failed
to participate in the discovery process. Plaintiff did not serve required disclosures upon

Defendants. He did not respond to discovery requests, and repeatedly did not reply to Defendants’

 
Case 1:19-cv-02183-GBD-SDA Document 37 Filed 06/22/20 Page 4 of 4

efforts to engage in various pretrial proceedings. (Decl. of Miranda Means, Esq. in Supp. of Defs.’
Mot. to Dismiss, ECF No. 34, 4910-15.) He also did not comply with a court order to respond to
Defendants’ letter addressing Plaintiffs failure to participate in discovery. Given Plaintiff's
actions, Magistrate Judge Aaron appropriately determined that this Court’s need to manage its
docket outweighs Plaintiffs interest in continuing his case. (Report at 7.)

Finally, “given the multiple attempts to contact Plaintiff with no response,” any sanction
other than dismissal would be ineffective. (/d.)

However, as Magistrate Judge Aaron properly concluded, Plaintiff's pro se status coupled
with the fact that Plaintiff's delays have not directly impacted the trial calendar supports dismissal
without prejudice. (/d. at 7-8.)

Il. CONCLUSION

Magistrate Judge Aaron’s Report is ADOPTED. Defendants’ motion to dismiss Plaintiff's
complaint for failure to prosecute (ECF No. 32), is GRANTED to the extent that Plaintiffs
complaint, (ECF No. 1), is dismissed without prejudice. The Clerk of Court is directed to close

the motion accordingly, and to mail a copy of this memorandum decision and order to Plaintiff.

Dated: New York, New York
June 22, 2020

SQORDERED.

_ 6 Doak

GFOR dp B. DANIELS
FOR ates District Judge

 

 
